UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
MONROE DIVISION

 

LIFE CHURCH OF OAK GROVE, INC. CIVIL ACTION NO: 18-CV-01167
VERSUS JUDGE ELIZABETH FOOTE

GUIDEONE MUTUAL INSURANCE MAGISTRATE JUDGE HAYES
Co.

 

MEMORANDUM RULING

Now before the Court is a Motion to Dismiss for Improper Claim-Splitting, or in the
Alternative, a Motion for Abstention or Stay of Proceeding pursuant to Federal Rule of Civil
Procedure 12(b)(6) [Record Document 5] filed by Defendant GuideOne Mutual Insurance
Company (“GuideOne”). Plaintiff Life Church of Oak Grove, Inc. (“Life Church”) has filed an
opposition. [Record Document 12]. For the reasons discussed below, GuideOne’s motion is
DENIED.
L Background

This case arises of an insurer’s agreement to settle a claim with its additional insured, to
the exclusion of its named insured. Life Church renewed its insurance policy, bearing the number
1417-101 (“the Policy”), with its insurer GuideOne on March 28, 2016. Record Document 1, p. 3.
Prior to the events that gave rise to this case, Life Church entered into a lease agreement with the
West Carroll Parish School Board (“the School Board”) to lease property in Oak Grove, Louisiana
(“the Property”). Jd. at 2. The Property included an approximately 25,000 square foot building that
the School Board had agreed to let Life Church convert from an abandoned school into a church.
Id. The Policy listed Life Church as the named insured and listed the School Board as an additional

insured. Id. at 3.
On March 31, 2016, the Property was completely destroyed by a fire. Jd. Life Church
claims that the fire was a covered loss under the Policy and that it properly submitted claims for
payment under the Policy to GuideOne. Jd. On July 19, 2016, after GuideOne conducted a loss
appraisal, it issued a check for the Policy limit of $2,611,800 to “Life Church Oak Grove Inc. and
West Carroll Parish School and Law Offices of Myrt T. Hales, Jr.” Id. at 5. GuideOne issued
checks for the same amount on two more dates, November 10, 2016, and May 31, 2017. Jd. In its
state court petition, Life Church explains that it could not deposit those checks because “[p]ayment
received was joint with another party who now has no interest in the funds and who cannot provide
an endorsement.” Record Document 12-1, p. 1. According to Life Church, on March 22, 2018,
GuideOne “reversed course” and entered into a settlement agreement with the School Board and
the School Board’s insurer, Affiliated FM Insurance Company (“Affiliated”) for $1,305,900.
Record Document 1, pp. 5-6.

Life Church states that it was not made aware of this settlement until July 6, 2018, when
information about the settlement was included in GuideOne’s discovery responses in the ongoing
state lawsuit. Id. at 5. Life Church alleges that GuideOne excluded it from the settlement agreement
intentionally in order to avoid paying the funds due to Life Church under the Policy. Jd. at 5-6.
Life Church alleges that GuideOne is liable for bad faith insurance practices pursuant to Louisiana
Revised Statute § 22:1973. Id at 6. Specifically, Life Church alleges that GuideOne
misrepresented pertinent facts, failed to timely pay a settlement agreement, and failed to timely
pay a claim amount due, in violation of its duty of good faith and fair dealing to its insured as set
forth in § 22:1973, when it entered into a settlement agreement with the School Board and
Affiliated, to the exclusion of Life Church. Record Document 1, pp. 6-11. Life Church also alleges

that GuideOne is liable for breach of contract for failing to pay Life Church’s loss claims under
the Policy. Jd. at 11-12. Life Church claims that GuideOne’s conduct caused it to suffer lost
earnings, lost profits, loss of goodwill, increased operating costs, declining membership, declining
attendance, and financial stress. Jd. at 12. Life Church seeks damages for bad faith insurance
practices pursuant to § 22:1973, pre- and post-judgment interest, attorney’s fees, damages for lost
earnings, lost profits, lost goodwill and increased operating costs, court costs, and any other relief
the Court deems appropriate. /d. at 12-13.
I. Legal Standard

In order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must “state
a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Jd. The Court must accept as true all of the factual allegations in the complaint in
determining whether a plaintiff has stated a plausible claim. See Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007); In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (Sth Cir. 2007).
However, a court is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Papasan v. Allain, 478 U.S. 265, 286 (1986). If a complaint cannot meet this standard, it may be
dismissed for failure to state a claim upon which relief can be granted. Iqbal, 556 U.S. at 678-79.
A court does not evaluate a plaintiffs likelihood for success, but instead determines whether a
plaintiff has pleaded a legally cognizable claim. U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp.,
355 F.3d 370, 376 (5th Cir. 2004). A dismissal under 12(b)(6) ends the case “at the point of

minimum expenditure of time and money by the parties and the court.” Twombly, 550 US. at 558.
HI. Analysis

In its motion to dismiss, GuideOne argues that this case should be dismissed due to
improper claim-splitting or, in the alternative, that the Court should dismiss or stay this case
pursuant to the Colorado River Abstention Doctrine. Record Document 5-1, pp. 3 & 5.

A. Claim-Splitting

1. Applicable Law

It is well established that a plaintiff is generally required to “bring all claims arising out of
a common set of facts in a single lawsuit, and federal district courts have discretion to enforce that
requirement as necessary ‘to avoid duplicative litigation.’” Elgin v. Dept. of Treasury, 567 U.S. 1,
34 (2012) (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817
(1976)) (citing Stone v. Dept. of Aviation, 453 F.3d 1271, 1278 (10th Cir. 2006)). “Claim-splitting
occurs when a single ‘cause of action’ is split by advancing one part in an initial suit and another
part in a later suit. Such ‘splitting’ may subject the second claim to preclusion.” F.D.L.C. v. Nelson,
19 F.3d 15 at *2 n.5 (Sth Cir. 1994) (internal citations omitted). To determine what constitutes a
single cause of action, the Fifth Circuit uses the transactional test, which turns upon whether the
two actions are based on the same nucleus of operative facts. Eubanks v. F.D.I.C., 977 F.2d 166,
171 (Sth Cir. 1992). “When a plaintiff files a second complaint alleging the same cause of action
as a prior, pending, related action, the second complaint may be dismissed.” Oliney v. Gardner,
771 F.2d 856, 859 (Sth Cir. 1985) (emphasis in original).

2. Arguments of the Parties

GuideOne argues that the instant lawsuit should be dismissed because Life Church has

engaged in improper claim-splitting by filing both a state and federal lawsuit based on its insurance

claims. Record Document 5-1, p. 3. GuideOne points out that Life Church’s complaint in the
instant case and its state complaint both reference the same fire that occurred on March 31, 2016,
and the same insurance policy that GuideOne issued to Life Church. Jd. GuideOne states that both
complaints allege that Life Church has not received the payment it is due under the Policy and that
the filing of both lawsuits constitutes improper claim-splitting. Jd. at 3 & 5.

In its opposition, Life Church contends that the instant case should not be dismissed
because it is based on a separate cause of action than the state suit. Record Document 12, p. 1. Life
Church claims that the settlement agreement between GuideOne, the School Board, and Affiliated
represents a set of facts separate from those that gave rise to its state lawsuit, which was based
upon GuideOne’s failure to compensate Life Church for its covered loss. Jd. at 5.

3. Analysis

The Court begins by examining the substance of Life Church’s state and federal
complaints. The state complaint avers that Life Church had not received any payments from
GuideOne under the Policy that were capable of use. Record Document 12-1, p. 1. It requests
“Judgment for all that is due under the policy and for all other damages in an [sic] amounts as are
reasonable in the premises, legal interest from the date of judicial demand, all penalties and
attorney fees to which it may be entitled, and all costs.” Jd. at 2. Life Church amended its state
court complaint to specifically allege that it is entitled to “penalties and attorney fees at cost as
applicable under Louisiana law.” Record Document 12-2, p. 1. The state court complaint makes
no reference to any specific statute but instead appears to allege that GuideOne is liable for breach
of contract for not paying Life Church what it was owed under the policy.

Life Church’s federal complaint contains more detailed factual allegations and specifies
causes of action. As well as alleging breach of contract, Life Church alleges that GuideOne

breached its duty of good faith and fair dealing owed to its insured when it misrepresented pertinent
facts, failed to timely pay a settlement agreement, and failed to timely pay a claim amount due, in
violation of Louisiana Revised Statute § 22:1973, by entering into a settlement agreement with the
School Board and Affiliated to the exclusion of Life Church. Record Document 1, pp. 6-11.

Based on the differences between Life Church’s state and federal complaints, the Court
finds that they are based on two different sets of facts. Although the two sets of facts are related,
the state suit arises out of GuideOne’s alleged failure to pay Life Church for its losses under the
Policy whereas the instant federal suit arises primarily out of the settlement agreement that
GuideOne executed with the School Board and Affiliated, occurring after the state suit was filed.
The Court finds that the execution of the settlement agreement constitutes a separate nucleus of
operative facts from GuideOne’s initial failure to make payments under the Policy. See Eubanks,
977 F.2d at 171. Therefore, the Court declines to dismiss the instant lawsuit based on improper
claim-splitting. See Oliney, 771 F.2d at 859.!

B. Colorado River Abstention

1. Applicable Law

“Generally, as between state and federal courts, the rule is that ‘the pendency of an action
in the state court is no bar to proceedings concerning the same matter in the Federal court having
Jurisdiction.’” Colo. River, 424 U.S. at 817 (quoting McClellan v. Carland, 217 U.S. 268, 282
(1910)). The Colorado River Abstention Doctrine is an exception to a federal court’s “virtually

unflagging” duty to adjudicate cases over which it has jurisdiction. African Methodist Episcopal

 

' Although this fact is not dispositive in determining whether a plaintiff has engaged in improper
claim-splitting, the Court finds it worth noting that Plaintiffs federal complaint asserts a separate
cause of action from its state complaint. The Louisiana Supreme Court has held that “a claim
against an insurer for breach of the insurance contract and a claim against an insurer for breach of
its duty of good faith and fair dealing under La. R.S. [22:1973] are two separate causes of action.”
Durio v. Horace Mann Ins. Co., 2011-0084 (La. 10/25/11); 74 So. 3d 1159, 1170.

6
Church y, Lucien, 756 F.3d 788, 797 (Sth Cir. 2014) (quoting Moses H. Cone Mem’! Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 16 (1938)); Colorado River, 424 U.S. at 813). “[I]n
‘extraordinary and narrow’ circumstances, a district court may abstain from exercising jurisdiction
over a case when there is a concurrent state proceeding ... .” Murphy v. Uncle Ben's, Inc., 168
F.3d 734, 737 (Sth Cir. 1999). The Supreme Court has identified six factors relevant to determining
whether such exceptional circumstances exist:

(1) assumption by either court of jurisdiction over a res; (2) relative inconvenience

of the fora; (3) avoidance of piecemeal litigation; (4) the order in which jurisdiction

was obtained by the concurrent forums; (5) the extent to which federal law provides

the rules of decision on the merits; and (6) the adequacy of the state proceedings in

protecting the rights of the party invoking federal jurisdiction.

Saucier v. Aviva Life and Annuity Co., 701 F.3d 458, 462 (Sth Cir. 2012) (citing Kelly Inv., Inc. v.
Continental Common Corp., 315 F.3d 494, 497 (5th Cir. 2002)). Although these factors guide the
Court’s inquiry, the ultimate decision of whether to abstain “does not rest on a mechanical
checklist, but on a careful balancing of the important factors as they apply in a given case, with
the balance heavily weighted in favor of the exercise of jurisdiction.” Cone Mem'l Hosp., 460 U.S.
at 16.

Before applying the Colorado River factors, a court must find that the state and federal
actions parallel. African Methodist Episcopal Church, 756 F.3d at 797-98. Actions are parallel
where they largely involve “the same parties and the same issues.” /d. (quoting Exxon Corp. v. St.
Paul Fire & Marine Ins. Co., 129 F.3d 781, 785 (5th Cir. 1997)). Life Church asserts that Colorado
River Abstention is not warranted here because the state and federal suits are not parallel. Record
Document 12-1, p. 6. Because the Court finds that the facts of this case do not meet the standard

for “exceptional circumstances” that justify Colorado River Abstention, the Court need not decide

whether these actions are parallel. Saucier, 701 F.3d at 462-63.
2. Application of the Colorado River Factors
a. Assumption by Either Court of Jurisdiction Over a Res
The first factor weighs against abstention. This Court has not assumed jurisdiction over
any piece of property, or res, and neither party has alleged that the state court has done so. If no
court has assumed jurisdiction over a piece of property, this factor weighs against abstention.
Stewart v. Western Heritage Ins. Co., 438 F.3d 488, 492 (Sth Cir. 2006).
b. Relative Inconvenience of the Fora
This factor is neutral. The state court suit was filed in the Parish of West Carroll, State of
Louisiana. Record Document 1, p. 1. According to the Court’s research, the West Carroll Parish
Courthouse is located approximately 60 miles away from the United Stated District Court for the
Western District of Louisiana’s Monroe Division in which this case was filed. Sixty miles is not
an insignificant distance and it appears that West Carroll Parish would be a more convenient forum
for Life Church because it is located in West Carroll Parish. However, as GuideOne points out,
Life Church is the party that has sought out this federal forum and objects to the application of the
Colorado River Abstention Doctrine to this case. See Record Document 5-1, p. 9. This factor does
not weigh for or against abstention and is therefore neutral.
c. Avoidance of Piecemeal Litigation
This factor weighs against abstention. GuideOne argues that this case “presents a threat of
piecemeal litigation and inconsistent adjudication” because this Court may reach a different
conclusion on the same issues as the state court. Record Document 5-1, p. 7. The Fifth Circuit has
held that the concern of the third Colorado River factor is not duplicative litigation per se, but the
“danger of inconsistent rulings with respect to a piece of property.” Black Sea Inv., Ltd. v. United

Heritage Corp., 204 F.3d 647, 650-51 (5th Cir. 2000). There is no piece of property at stake in
this case. Therefore, GuideOne’s argument amounts to an assertion that the Court should abstain
from exercising its jurisdiction to avoid duplicative litigation. However, “the prevention of
duplicative litigation is not a factor to be considered in an abstention determination.” Saucier, 701
F.3d at 464 (quoting Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1192 (Sth Cir. 1988)). Any
time duplicative litigation exists, the possibility of inconsistent judgments is present. Kelly Inv.,
Inc., 315 F.3d at 498. According to the Fifth Circuit, duplicative litigation is “a necessary cost of
our nation’s maintenance of two separate and distinct judicial systems possessed of frequently
overlapping jurisdiction.” Black Sea, 204 F.3d at 650. Therefore, this factor weighs against
abstention. Saucier, 701 F.3d at 464.

The Court acknowledges that this case presents a risk of inconsistent rulings if one court
renders judgment before the other on the issue of what amount, if any, GuideOne owes Life Church
under the Policy. If that scenario occurs, “the problem of inconsistent judgments can be obviated
through a plea of res judicata” in the court that has not yet reached that issue. Kelly, 315 F.3d at
498 (citing Evanston, 844 F.2d at 1192; Murphy, 168 F.3d at 738).

d. The Order in which Jurisdiction was Obtained

This factor weighs in favor of abstention. “[P]riority should not be measured exclusively
by which complaint was filed first, but rather in terms of how much progress has been made in the
two actions.” Black Sea, 204 F.3d at 651 (quoting Cone Mem ’l Hosp., 460 U.S. at 21). The instant
case has not progressed past the motion to dismiss stage. Life Church’s complaint shows that the
state suit has progressed at least to the discovery stage. Record Document 1, p. 5. Because the
state suit has progressed more than the instant suit, this factor weighs in favor of abstention.

Saucier, 701 F.3d at 464.
e. The Extent to which Federal Law Provides the Rules of Decision on the Merits

The fifth factor is neutral. GuideOne argues that this factor weighs in favor of abstention
because this case is based only on Louisiana law. Record Document 5-1, pp. 8-9. However, under
Fifth Circuit precedent, this factor is either neutral or weighs against abstention; it generally cannot
weigh in favor of abstention. Evanston, 844 F.2d at 1193. In cases such as this one, a federal court’s
duty is not to search for a reason to exercise jurisdiction, but instead to determine whether there
are exceptional circumstances that “can suffice under Colorado River to justify the surrender of
that jurisdiction.” Cone Mem’! Hosp., 460 U.S. at 25-26 (emphasis in original). The presence of
state law issues only weighs in favor of abstention in rare circumstances. Evanston, 844 F.2d at
1193. Because GuideOne has failed to show that such rare circumstances exist in this case, this
factor is neutral. Stewart, 438 F.3d at 493.

f. The Adequacy of the State Court to Protect Rights

Finally, the sixth factor is neutral. The sixth factor, like the fifth factor, can be neutral or
weigh against abstention, but it cannot support abstention. Evanston, 844 F.2d at 1193. “A party
who could find adequate protection in state court is not thereby deprived of its right to the federal
forum, and may still pursue the action there since there is no ban on parallel proceedings.” Jd.
Here, there is no evidence to suggest that the state court would not adequately protect the rights of
either party. Accordingly, this factor is neutral.

In sum, the Court finds that of the six factors relevant to determining whether abstention
under Colorado River is justified, the first and third weigh against abstention, the fourth weighs in
favor of abstention, and the second, fifth, and sixth are neutral. Mindful that abstention ultimately
does not rest on a “mechanical checklist,” Cone Mem’l Hosp., 460 U.S. at 16, the Court finds that

the facts of this case as presented in Life Church’s complaint do not provide sufficiently

10
exceptional circumstances to overcome the “virtually unflagging obligation of the federal courts
to exercise the jurisdiction given them.” Colorado River, 424 U.S. at 817. Accordingly, Colorado
River Abstention is not warranted in this case. Therefore, GuideOne’s motion to dismiss is hereby
DENIED.

IV. Conclusion

For the reasons discussed above, GuideOne’s motion to dismiss [Record Document 5] is

hereby DENIED.
C
THUS DONE AND SIGNED in Shreveport, Louisiana on oleic September,

2019.

 

 

11
